Without determining whether or not the circuit court exceeded its jurisdiction in the respect complained of, the court will deny the writ of certiorari. The writ is not one of right, but will be granted or denied in the discretion of the court, according to the circumstances of each case as justice may require. The court has held that an appeal will lie from a void judgment. *Page 694 
Taylor v. Bay St. Francis Drainage Dist. 171 Ark. 285, 284 S.W. 770.
It is also well settled in this State that error apparent on the face of the record may be reviewed on appeal without any bill of exceptions or motion for new trial. Miller v. Tatum, 170 Ark. 152, 279 S.W. 1002.
Under the authority of the case last cited, when the time for appeal, as is the case here, has not expired, we will treat the proceedings as an appeal from the judgment of the lower court; and it is ordered that the case take its place on the calendar.